Citation Nr: 0006392	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-08 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a back injury.

2.  Entitlement to service connection for a pulmonary 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to March 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  Service connection for residuals of a back injury was 
denied by an unappealed final RO decision in August 1980.  
The August 1980 decision is the last final denial on any 
basis.  

2.  Evidence received since the August 1980 RO decision, when 
considered alone or in conjunction with all of the evidence 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for a 
pulmonary disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.






CONCLUSIONS OF LAW

1.  Evidence received since the August 1980 final RO decision 
is not new and material; the veteran's claim of entitlement 
to service connection for a back disorder may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The claim of entitlement to service connection for a 
pulmonary disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran served on active duty from August 1944 to March 
1945.  He was discharged from service with a Certificate of 
Disability for Discharge for a hearing loss.  The veteran's 
hearing loss was determined to preexist his period of service 
with no aggravation by service.  The veteran's service 
medical records (SMRs) also show that he was treated for 
complaints of low back pain in January 1945.  It was noted 
that he had a preexisting back injury from playing football 
in 1939.  An orthopedic consultation, dated in January 1945, 
noted that there was no evidence that the veteran's symptoms 
were aggravated by service.   The disorder was judged not to 
have been incurred in the line of duty.  The veteran was 
diagnosed with mild, chronic traumatic arthritis of the 
lumbosacral apophyseal joints, with early sclerosis, 
secondary to injury in 1939.

The veteran filed a claim in March 1945 to establish service 
connection for his hearing loss and back injury.  He was 
granted service connection in April 1945 and assigned a 10 
percent rating for traumatic arthritis of the lumbosacral 
spine.  

The veteran's 10 percent rating remained in effect until June 
1957 when the RO proposed to sever service connection for the 
appellant's lumbosacral arthritis.  The basis for the 
proposal was that there was clear and unmistakable error 
(CUE) in the April 1945 rating decision in that the condition 
existed prior to service and that there was no evidence of 
aggravation in service.  The veteran was notified of the 
proposed action by two separate letters dated in December 
1957 and given an opportunity to present evidence on his 
behalf.  The veteran failed to provide any evidence and 
service connection was severed for both his hearing loss and 
lumbosacral arthritis, effective March 1958.  The veteran 
appealed the RO's action but the severance was confirmed by a 
Board decision dated in July 1958.

The veteran sought to reopen his claim on several occasions.  
In July 1980 he again sought to establish service connection 
for his back injury.  He was notified in August 1980 of the 
prior severance of service connection of his back disability 
and the need to provide new and material evidence to 
establish service connection.  The veteran failed to perfect 
an appeal of that decision.  Therefore, the August 1980 
decision is final.  38 U.S.C.A. § 7105.  Accordingly, the 
veteran's claim may only be reopened and considered on the 
merits if new and material evidence has been submitted.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether the claim is well grounded pursuant to 38 
U.S.C.A. § 5107(a).  If the claim is well grounded, VA may 
then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C.A. § 
5107(b) has been filled.  Id.

Evidence of record at the time of the RO's August 1980 denial 
consisted of:  the veteran's SMRs; record of hospitalization 
at Brecksville, Ohio, VA hospital, for the period from April 
3 to April 10, 1945;  Summary of Hospitalization from South 
Florida State Hospital, dated in May 1960; Final Summary from 
South Florida State Hospital, dated in August 1960; letter 
from Ms. Ethel Lawrence, Child Welfare Worker, dated in May 
1961; statement form [redacted], dated in May 1962; 
statement from B. F. Ponder, M. D., dated in May 1962; VA 
examination reports dated in March 1946, March 1947, May 
1947, February 1957, July 1962, and January 1965; VA 
outpatient treatment report dated in October 1996; and 
statements from the veteran.  Based on this evidence, the RO 
denied the veteran's claim on the basis that his back injury 
preexisted service and that there was no evidence of 
aggravation in service.

In October 1996, the veteran filed to reopen his claim for 
service connection for residuals of a back injury.  Since the 
RO's August 1980 decision, the evidence added to the file 
includes:  (1) copy of a VA outpatient treatment record, 
dated in October 1996; and, (2) transcript of Travel Board 
hearing, dated in January 2000.

Significantly, however, after carefully considering the 
evidence submitted since the 1980, in light of evidence 
previously available, the Board is compelled to find that the 
veteran has not submitted evidence which is new and material.  
In this respect, the VA outpatient treatment record does not 
contain any evidence pertinent to the veteran's claim.  There 
was no reference to the veteran's claimed back condition.  
Accordingly, this evidence, while new to the record, is not 
material.

In January 2000, the veteran testified at a Travel Board 
hearing before the undersigned Member that he received 
treatment for his back while in service as well as shortly 
after his discharge from service.  He did not, however, 
provide testimony relative to the issue of a medical opinion 
that would relate any current symptomatology to an 
aggravation of his preexisting back condition.  Rather, he 
simply alleged that he injured his back in service.  As a lay 
person, the veteran is not competent to proffer the necessary 
medical evidence of current disability or nexus evidence 
showing a link between any current claimed disorder and 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, the Board finds that the veteran's testimony, by 
itself, or in conjunction with the other evidence of record, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

Accordingly, because the evidence submitted since 1980 is not 
new and material, the claim may not be reopened, and the 
benefit sought on appeal is denied.

In reaching this decision the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim.  See Graves v. Brown, 9 Vet. App. 172, 173 
(1996).  In this regard, the discussion above informs the 
veteran of the steps he needs to fulfill in order to reopen 
his claim, and an explanation why his current attempt to 
reopen the claim must fail.

II.  Service Connection

The veteran is seeking service connection for a pulmonary 
disorder.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The service medical records are negative for any indication 
of a pulmonary disorder.  Moreover, a review of the various 
VA examination reports dating from 1946 to 1965, is also 
negative for any diagnosis of a pulmonary disorder.  Chest x-
rays, taken in conjunction with several of the examinations, 
were reported as negative.  Further, the October 1996 VA 
treatment report submitted by the veteran contains no 
information pertaining to a pulmonary disorder.  In short, no 
medical or other competent evidence showing that he currently 
has a pulmonary disability has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Instead, the only evidence the veteran has offered in support 
of his claim comes from his testimony at his Travel Board 
hearing in January 2000.  While the veteran is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease, 
such as arthritis, amount to a medical question; only a 
physician's opinion would be competent evidence.  Gowen v. 
Derwinski, 3 Vet. App. 286, 288 (1992).  Therefore, without 
competent evidence of a current disability, as well as 
competent evidence linking a current disorder to service this 
claim must be denied as not well grounded.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to 
support his claim that he currently suffers from a pulmonary 
disorder, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).



ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for residuals of a back 
injury, the appeal with respect to this issue is denied.

Service connection for a pulmonary disorder is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

